Citation Nr: 0313573	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  Service in Vietnam is indicated by the evidence 
of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in April 2002.  A 
transcript of that hearing has been associated with the 
claims file.

In August 2002, the Board undertook additional evidentiary 
development of this case pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 
38 C.F.R. § 19.9(a)(2) (2002).  The development requested by 
the Board was accomplished.

Newly-raised claim

A claim seeking entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) under 38 C.F.R. § 4.16 was raised 
directly to the Board by the veteran's representative in the 
Informal Hearing Presentation dated in June 2003.  It does 
not appear that the TDIU claim has been presented to, or 
adjudicated by, the RO.

The Board is of course aware that a claim for TDIU is 
"merely an alternative way to obtain a total disability 
rating without being rated 100 percent disabled under the 
rating schedule."  See Norris v. West, 12 Vet. App. 413, 421 
(1999).  Moreover, the Board is aware that a separate, formal 
claim is not required in cases like this one where an 
informal claim for TDIU has been reasonably raised.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001) [further expansion on the 
concept of when an informal claim for TDIU has been 
submitted].  The representative's June 2003 informal 
presentation in support of the veteran's claim clearly 
constitutes informal claims for TDIU within the meaning of 38 
C.F.R. § 3.155(c) [regulation governing requirements for 
informal claim].  Nevertheless, because the veteran's claim 
for TDIU has not been previously addressed or considered by 
the RO, it must be referred to the RO for appropriate action.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


REMAND

As noted above, the Board undertook additional development of 
this case in August 2002 pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation promulgated by VA to allow the Board to 
undertake "the action essential for a proper appellate 
decision" in lieu of remanding the case to the RO.  Pursuant 
to such development, additional evidence was added to the 
record, consisting of the report of VA examination conducted 
in December 2002 and VA outpatient treatment reports dated 
from May 2001 to November 2002.

Thereafter, the Board notified the veteran of the results of 
its development action by letter dated in May 2003.  He was 
asked to indicate whether he had any additional evidence or 
argument to submit in response to the Board's development, 
and he was advised that he had 60 days from the date of the 
letter (May 1, 2003) to respond.  Later that same month, on 
May 19, 2003, the Board received from the veteran copies of 
additional VA outpatient treatment reports dated from 
December 2002 to April 2003, with his reply that he had 
nothing further to submit and desired that the Board 
immediately proceed with an adjudication of his appeal.  

However, in a June 2003 Informal Hearing Presentation the 
veteran's representative specifically indicated that pursuant 
to a recent precedential decision of the United States Court 
of Appeals for the Federal Circuit, further discussed below, 
it was not in the veteran's best interest to waive RO 
consideration of the additional evidence obtained pursuant to 
the Board's development action, and therefore a remand to the 
RO was requested for initial review and consideration of the 
additional evidence.

As alluded to above in the preceding paragraph, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) (the DAV 
decision), the Federal Circuit invalidated portions of VA's 
development regulations.  The Federal Circuit specifically 
noted that 38 C.F.R. § 19(a)(2) (2002) was inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denied 
appellants a "review on appeal" when the Board considers 
additional evidence without having to either remand the case 
to the RO for initial consideration of the newly-developed 
evidence or obtain a waiver of the RO's consideration of the 
additional evidence in favor of immediate review by the 
Board.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the veteran's representative clearly indicated 
that no such waiver would be proffered.  Therefore, the Board 
must remand this case so that the RO may consider the 
additional evidence that has been obtained pursuant to the 
Board's development efforts.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO must readjudicate the issue on 
appeal with consideration of all 
additional evidence and argument received 
since issuance of the February 2002 
statement of the case.  If the claim 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and provided appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


